DETAILED ACTION

1.	The Office Action is in response to amendment filed on 09/02/2021.     
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
3. 	The terminal disclaimer filed on dated 09/02/2021, disclaiming the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of US 10,701340, has been reviewed and are accepted. The terminal disclaimers has been recorded.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15903276 filed on 02/23/2018.
Priority #			 Filling Data			 Country
10 2015 216 140.4		August 24, 2015		   DE

Status of Claims


Allowable Subject Matter
6. 	Claims 1-18, 22-23 are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
	1).	In the non-final rejection 06/24/2021, examiner has rejected claim 1, 19, 21, 11-18, 23 based on non-statutory obviousness double patenting. and applicant has filed terminal disclaimer 09/02/2021. Therefore, the double-patenting rejection is withdrawn. 
	2).	Examiner has indicated allowable subject matter in claim 19-21 in the non-final rejection 06/24/2021 and applicant has incorporated the allowable subject matter into independent claims 1 and 23. 
	2).	For claim 1, the prior art does not disclose or suggest the unique way to have first optical channels ranges from 2-100 and overlap area between ½ and 1/1000  of an average image size; and second optical channels ranges from 1-100 and overlap area between ½ and 1/1000  of an average image size;  such unique way is allowable. 
Tyagi et al (US 20160203371) and in view of FREIBURG et al. (US 20140085431 ) teaches all other features but the above differentiating one. It is not obvious to further modify the technique of Tyagi in combination of FREIBURG to achieve the same invention as claimed in the instant claim.
Claims 2-18, 22 are allowed because they depend on claim 1.



8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423